                                                                            F·f lED
                      IN THE UNITED STATES DISTRICT COURT                       AUG 2 9 2019
                          FOR THE DISTRICT OF MONTANA
                                  BUTTE DIVISION
                                                                         c'1,~tr\1J.J~lrict Coun
                                                                                       ontana
                                                                                 Mrssoufa


 UNITED STATES OF AMERICA,                              CR-19-16-BU-DLC

             Plaintiff,                                 FINDINGS AND
                                                      RECOMMENDATION
             vs.                                      CONCERNING PLEA

 ROBERT DAVID BARCLAY, JR.,

             Defendant.


      The Defendant, by consent, has appeared before me under Fed. R. Crim. P.

11 and has entered a plea of guilty to one count of possession with intent to

distribute methamphetamine in violation of 21 U.S.C. § 841(a)(l) as set forth in

the Indictment. After examining the Defendant under oath, I have made the

following determinations:

      1. That the Defendant is fully competent and capable of entering an

informed and voluntary plea,

      2. That the Defendant is aware of the nature of the charge against him and

consequences of pleading guilty to the charge,

      3. That the Defendant fully understands his constitutional rights, and the

extent to which he is waiving those rights by pleading guilty, and


FINDINGS AND RECOMMENDATION - Page 1
      4. That the plea of guilty is a knowing and voluntary plea, supported by an

independent basis in fact sufficient to prove each of the essential elements of the

offense charged.

    ' The Court further concludes that the Defendant had adequate time to review

the Plea Agreement with counsel, that he fully understands each and every

provision of the agreement and that all of the statements in the Plea Agreement are

true. Therefore, I recommend that the Defendant be adjudged guilty of the criminal

charge set forth in the Indictment, and that sentence be imposed.

      This report is forwarded with the recommendation that the Court defer

a decision regardin2 acceptance until the Court has reviewed the Plea

A2reement and the presentence report.

      DATED this 29th day of August, 2019.




                                       Kathleen L. DeSoto ·
                                       United States Magistrate Judge




FINDINGS AND RECOMMENDATION - Page 2
